Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 1 of 13 PageID# 141

                                                                                               FILED
                                                                                           IN OPEN COURT

                    IN THE UNITED STATES DISTRICT COURT FOR TFIE
                            EASTERN DISTRICT OF VIRGINIA                                APR 2 8 2021
                                                                                       CLERKU.S. DISTRICT COURT
                                       Alexandria Division                               aintftNDRIA. VIRGINIA


UNITED STATES OF AMERICA                           No. l:21-CR-49 CMH


               V.                                  Counts 1-6: Sex Trafflcldng a Minor
                                                   18U.S.C.§1591(a)(lX (b)(2X (c)
MATTHEW J. ERAUSQUIN,
a/k/a MATT HAMMOND                                 Count 7: Production of Child Pornography
                                                   18 U.S.C.§ 2251(a)

                                                   Count 8: Transporting a Person Across
                                                   State Lines for Purposes of Prostitution
       Defendant.                                  18 U.S.C.§ 2421(a)

                                                   Counts 9-11: Coercion & Enticement
                                                   18U.S.C.§ 2422(a)

                                                    Forfeiture



                                         INDICTMENT


                               April 2021 Terra - At Alexandria

                                            COUNT 1

                                  Sex Traflicldng of Victim J

       THE GRAND JURY CHARGES THAT:


       From on or about June 15, 2017 through on or about September 10,2018, within the

Eastern District of Virginia, in and affecting interstate commerce, the defendant, MATTHEW J.

ERAUSQUIN,a/lc/a "MATT HAMMOND,"did knowingly recruit, entice, harbor, transport,

obtain, maintain, solicit, and patronize a minor herein referred to as VICTIM J, having had a

reasonable opportunity to obsei*ve VICTIM J and knowing and in reckless disregard that

VICTIM J was under the age of 18 years old and knowing and in reckless disregard that

VICTIM J would be caused to engage in a commercial sex act.

(In violation of Title 18, United States Code, Section 1591(a)(1),(b)(2), and (c))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 2 of 13 PageID# 142




                                           COUNT 2


                                  Sex Trafficking of Victim G

       THE GRAND JURY FURTHER CHARGES THAT:

       From on or about June 15,2017 thi'ough on or about July 2018, within the Eastem

District of Virginia,in and affecting interstate commerce,the defendant, MATTHEW J.

ERAUSQUIN,a/k/a"MATT HAMMOND," did knowingly recruit, entice, harbor,transport,

obtain, maintain, solicit, and patronize a minor herein referred to as VICTIM G, having had a

reasonable opportunity to observe VICTIM G and knowing and in reckless disregard that

VICTIM G was under the age of 18 years old and knowing and in reckless disregard that

VICTIM G would be caused to engage in a commercial sex act.




(In violation of Title 18, United States Code, Section 1591(a)(1),(b)(2), and (c))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 3 of 13 PageID# 143




                                            COUNT3


                                  Sex Trafficking of Victim S

       THE GRAND JURY FURTHER CHARGES THAT:

       From on or about July 21,2017 through on or about November 2017, within the Eastern

District of Virginia, in and affecting interstate commerce,the defendant, MATTHEW J.

ERAUSQUIN,a/k/a"MATT HAMMOND," did knowingly recruit, entice, harbor,transport,

obtain, maintain, solicit, and patronize a minor herein referred to as VICTIM S, having had a

reasonable opportunity to observe VICTIM S and knowing and in reckless disregard that

VICTIM S was under the age of 18 years old and knowing and in reckless disregard that

VICTIM S would be caused to engage in a commercial sex act.



(In violation of Title 18, United States Code, Section 1591(a)(1),(b)(2), and (c))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 4 of 13 PageID# 144




                                           COUNT 4


                                Sex Trafficking of Victim G.B.

       THE GRAND JURY FURTHER CHARGES THAT:

       From on or about August 4,2017 through on or about November 2017, within the

Eastern District of Virginia, in and affecting interstate commerce,the defendant, MATTHEW J.

ERAUSQUIN,a/lc/a"MATT HAMMOND," did knowingly recruit, entice, harbor, transport,

obtain, maintain, solicit, and patronize a minor herein refen-ed to as VICTIM G.B., having had a

reasonable opportunity to observe VICTIM G.B. and knowing and in reckless disregard that

VICTIM G.B. was under the age of 18 years old and knowing and in reckless disregard that

VICTIM G.B. would be caused to engage in a commercial sex act.



(In violation ofTitle 18, United States Code, Section 1591(a)(1),(b)(2), and (c))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 5 of 13 PageID# 145




                                           COUNTS


                                   Sex Trafficking of Victim I

       THE GRAND JURY FURTHER CHARGES THAT:

       From on or about April 1,2019 through on or about April 24,2019, within the Eastern

District of Virginia, in and affecting interstate commerce,the defendant, MATTHEW J.

ERAUSQUIN,a/k/a"MATT HAMMOND," did knowingly recmit, entice, haihor,transport,

obtain, maintain, solicit, and patronize a minor herein referred to as VICTIM I, having had a

reasonable opportunity to observe VICTIM I and knowing and in reckless disregard that

VICTIM I was under the age of 18 years old and knowing and in reckless disregard that VICTIM

I would be caused to engage in a commercial sex act.



(In violation of Title 18, United States Code, Section 1591(a)(1),(b)(2), and (c))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 6 of 13 PageID# 146




                                            COUNT6

                                  Sex Trafficking of Victim E

       THE GRAND JURY FURTHER CHARGES THAT:


       From on or about September 1,2019 through on or about October 9,2019, within the

Eastern District of Virginia and elsewhere, in and affecting interstate commerce,the defendant,

MATTHEW J. ERAUSQUIN,a/k/a"MATT HAMMOND," did knowingly recruit, entice,

harbor,transport, obtain, maintain, solicit, and patronize a minor herein referred to as VICTIM

E, having had a reasonable opportunity to observe VICTIM E and knowing and in reckless

disregard that VICTIM E was under the age of 18 years old and knowing and in reckless

disregard that VICTIM E would be caused to engage in a commercial sex act.



(In violation of Title 18, United States Code, Section 1591(a)(1),(b)(2), and (c))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 7 of 13 PageID# 147




                                          COUNT 7


                              Production of Child Pornography


       THE GRAND JURY FURTHER CHARGES THAT:

       From on or about July 21,2017 through on or about November 19,2020,in the Eastern

District of Virginia and elsewhere, the defendant, MATTHEW J. ERAUSQUIN,a/k/a"MATT

HAMMOND," did knowingly employ, use, persuade,induce, entice and coerce minors J., G., S.,

and G.B.to engage in sexually explicit conduct for the purpose of producing a visual depiction

ofsuch conduct and the visual depiction was transported in and affecting interstate commerce

and the visual depiction was produced using materials that have been mailed, shipped, and
transported in and affecting interstate and foreign commerce by any means including by
computer;to wit: videos with file names Escapade.mov,Escapade-2.mov,Escapade-3.mov,
Escapade-4.mov, and Escapade-5.mov depicting oral sex and vaginal sexual intercourse.




(In violation of Title 18,United States Code, Section 2251(a))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 8 of 13 PageID# 148




                                           COUNT 8


         Transportation of a Person Across State Lines for Purposes ofProstitution


       THE GRAND JURY FURTHER CHARGES THAT:

       From on or about December 22,2018 through on or about December 23,2018, within the

Eastern District of Virginia and elsewhere, the defendant MATTHEW J. ERAUSQUIN,a/k/a

MATT HAMMOND,did knowingly transport an individual herein referred to as VICTIM G in

interstate and foreign commerce with intent that VICTIM G engage in prostitution.




(In violation ofTitle 18, United States Code, Section 2421(a))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 9 of 13 PageID# 149




                                           COUNT 9

                                   Coercion and Enticement

       THE GRAND JURY FURTHER CHARGES THAT:


       Between on or about March 1, 2020 through August 26,2020 within the Eastern Distiict

of Virginia and elsewhere,the defendant, MATTHEW J. ERAUSQUIN,a/k/a MATT

HAMMOND,knowingly persuaded,induced, enticed, and coerced Victim M to travel in

interstate commerce,from Florida to the Eastern District of Virginia, to engage in prostitution.

(In violation of Title 18, United States Code, Section 2422(a))
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 10 of 13 PageID# 150




                                           COUNT 10

                                   Coercion and Enticement

       THE GRAND JURY FURTHER CHARGES THAT:

       Between on or about March 1,2020 through on or about June 30,2020, within the

Eastern District of Virginia and elsewhere, the defendant, MATTHEW J. ERAUSQUIN,a/k/a

MATT HAMMOND,knowingly persuaded,induced, enticed, and coerced Victim P to travel in

interstate commerce,from Florida to the Eastem District of Virginia, to engage in prostitution.




(In violation of Title 18, United States Code, Sections 2422(a))




                                                10
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 11 of 13 PageID# 151




                                          COUNT 11


                                   Coercion and Enticement




       THE GRAND JURY FURTHER CHARGES THAT:



       Between on or about May 1,2019 through on or about September 1,2019, within the

Eastern District of Virginia and elsewhere,the defendant, MATTHEW J. ERAUSQUIN,a/k/a

MATT HAMMOND,knowingly persuaded,induced, enticed, and coerced Victim P.W,to travel

in interstate commerce,from Maryland to the Eastem Distiict of Virginia and elsewhere,to

engage in prostitution.




(In violation ofTitle 18, United States Code, Section 2422(a))




                                               11
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 12 of 13 PageID# 152




                                     FORFEITURE NOTICE



        The Grand Juiy finds probable cause for forfeiture as described below pursuant to

Federal Rule of Criminal Procedure 32.2:

        Defendant MATTHEW J. ERAUSQUIN is hereby notified, pursuant to Federal Rule of

Criminal Procedure 32.2(a),that upon conviction ofthe violations set forth in Counts 1 through 6

ofthis indictment, he shall forfeit to the United States, pursuant to 18 U.S.C. § 1594(d):(1)the

defendant's interest in any propeily, real or personal, that was involved in, used, or intended to

be used to commit or to facilitate the commission ofsuch violation, and any property traceable to

such property; and(2)any property, real or personal, constituting or derived from,any proceeds

that the defendant obtained, directly or indirectly, as a result ofsuch violation, or any property

traceable to such property.

        Defendant MATTHEW J. ERAUSQUIN is hereby notified, pursuant to Federal Rule of

Criminal Procedure 32.2(a),that upon conviction of the violations set forth in Count 7 ofthis

indictment, he shall forfeit to the United States, pursuant to 18 U.S.C. §§ 2253(a): (1) any visual

depiction described in 18 U.S.C. § 2251 etseq.;(2)any property real or personal, constituting or

traceable to gross profits or other proceeds obtained from such offense; and (3)any property, real

or personal, used or intended to be used to commit or to promote the commission ofsuch offense

or any property traceable to such propeily.

        Defendant MATTHEW J. ERAUSQUIN is hereby notified, pursuant to Federal Rule of

Criminal Procedure 32.2(a), that upon conviction of the violations set forth in Count 8 through

 11 ofthis indictment, he shall forfeit to the United States, pmsuant to 18 U.S.C. § 2428(a):(1)

 his interest in any property, real or personal, constituting or derived from proceeds he obtained,

 directly or indirectly, as a result ofsuch violation; and(2)his interest in any property, real or


                                                  12
Case 1:21-cr-00049-CMH Document 34 Filed 04/28/21 Page 13 of 13 PageID# 153




 personal, that was used or intended to be used to commit or to facilitate the commission of such
 violation.


        Pursuant to 21 U.S.C. § 853(p), defendant shall forfeit substitute property, if, by any act or

 omission ofdefendant's,the propeity referenced above cannot be located upon the exercise ofdue

 diligence; has been transfen-ed, sold to, or deposited with a third party; has been placed beyond
the jurisdiction ofthe Court; has been substantially diminished in value; or has been commingled

with other property which cannot be divided without difficulty.

(Pursuant to Title 18, United States Code, Sections 1594(d), 2428(a), 2253(a), and Federal Rules
of Criminal Procedure 32.2)




                               ATRUEBILL
                                                 Pursuant to the E-Government Act,
                                               The original of this page has been filed
                                                   under seal in the Clerk's Office

                               FOREPERSON




                               RAJPAREKH
                               ACTING UNITED STATES ATTORNEY




                               Maui'een C. Cain
                               Assistant United States Attorney
                               Whitney Kramer
                               Special Assistant United States Attomey



                                                  13
